      Case 1:20-cv-00189-JSR Document 110
                                      102 Filed 11/02/20
                                                10/28/20 Page 1 of 52




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

CARNEGIE INSTITUTION OF WASHINGTON,
M7D CORPORATION,
                                            Civil Action No. 1:20-cv-00189-JSR
      Plaintiffs,

v.

PURE GROWN DIAMONDS, INC. and
IIA TECHNOLOGIES PTE. LTD d/b/a
IIA TECHNOLOGIES,

      Defendants.


PURE GROWN DIAMONDS, INC.,

      Counterclaim-Plaintiff,

v.


CARNEGIE INSTITUTION OF WASHINGTON,
M7D CORPORATION,

      Counterclaim-Defendants.




          PLAINTIFFS’ STATEMENT OF MATERIAL FACTS IN SUPPORT OF THEIR
           OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 2 of 52




       Pursuant to Local Civil Rule 56.1(a), Plaintiffs Carnegie Institution of Washington

(“Carnegie”) and M7D Corporation (“M7D”) (collectively, “Plaintiffs”) respectfully submit this

Statement of Material Facts in support of their Opposition to Defendants’ Motion for Summary

Judgment.

       I.     BACKGROUND

       1.     U.S. Patent No. 6,858,078 (“’078 patent”) and U.S. Patent No. RE41,189 (“’189

patent”) disclose methods for producing laboratory-grown diamonds. ECF Nos. 97-1, 97-38.

       2.     Methods for producing laboratory-grown diamonds include high-pressure, high-

temperature (“HPHT”) and chemical vapor deposition (“CVD”). See Ex.1 1 (Expert Report of

Michael Capano, Ph.D. Regarding Infringement of U.S. Patent Nos. 6,858,078 and RE41, 189

(“Capano”)) ¶¶ 77, 81.

       3.      Microwave plasma CVD (“MPCVD”) relies on process controls that manipulate

temperature, pressure, and gas-phase chemistry to grow high-quality diamonds. See Ex. 4

(Hemley 9/1/20 Dep.) at 75:18-76:16.

       4.     CVD diamonds are grown in a deposition chamber where air is removed and

electrodes generate a plasma used to perform chemical vapor deposition. ECF No. 97-1 (’078

patent) at 4:12-21; Ex. 2 (Expert Report of Karen K. Gleason, Ph.D. Regarding Validity of U.S.

Patent No. 6,858,078 (“Gleason ’078”)) ¶ 58; Ex. 1 (Capano) ¶ 64.

       5.     A diamond “seed” is placed in the chamber. ECF No. 97-1 (’078 patent) at 3:65-

4:21; 4:56-67; Ex. 2 (Gleason ’078) ¶ 58; Ex. 1 (Capano) ¶ 64.

       6.     Gases are pumped into the chamber and microwave power is applied, igniting the

plasma. Ex. 2 (Gleason ’078) ¶ 58; Ex. 1 (Capano) ¶ 64.


1
 Exhibits 1 through 47 are attached to the Declaration of Matthew J. Moffa concurrently filed
herewith.
         Case 1:20-cv-00189-JSR Document 110
                                         102 Filed 11/02/20
                                                   10/28/20 Page 3 of 52




        7.     Pressure and microwave power are then incrementally increased until growth

conditions are reached. Ex. 2 (Gleason ’078) ¶ 58; Ex. 1 (Capano) ¶ 64.

        8.     The properties of these laboratory grown diamonds depend on these types of

manufacturing process details. Ex. 1 (Capano) ¶¶ 83, 93, 95.

        9.     Lab-grown diamonds may have a single crystal (monocrystalline) or may include

many crystals (polycrystalline). Ex. 1 (Capano) ¶¶ 86, 96-100.

        10.    Monocrystalline diamonds are commonly used as gemstones, while

polycrystalline diamonds are typically used in industrial applications. Ex. 1 (Capano) ¶ 101.

        A.     U.S. Patent No. 6,858,078

        11.    CVD methods that could produce “small quantities of diamond” were known in

the art, but the known processes resulted in slow growth rates. ECF No. 97-1 (’078 patent) at

1:30-51; Ex. 2 (Gleason ’078) ¶ 56; Ex. 1 (Capano) ¶ 62.

        12.    Attempts to grow single-crystal diamond at higher rates were unsuccessful,

resulting in, e.g., diamonds that were polycrystalline, had significant defects or stresses. ECF No.

97-1 (’078 patent) at 1:52-61; Ex. 2 (Gleason ’078) ¶ 56; Ex. 1 (Capano) ¶ 62.

        13.    The ’078 patent’s inventors—researchers at the Carnegie Institution of

Washington—developed an approach enabling faster growth of substantially single-crystal

diamonds (albeit, with a small degree of polycrystallinity). ECF No. 97-1 (’078 patent) at 13:38-

14:7; Ex. 2 (Gleason ’078) ¶ 57; Ex. 1 (Capano) ¶ 63.

        14.    The ’078 patent discloses ensuring the growth of high-quality, single crystal

diamonds by controlling the growth surface temperatures and growth surface temperature

gradients. ECF No. 97-1 (’078 patent) at 6:51-54; Ex. 2 (Gleason ’078) ¶ 59; Ex. 1 (Capano)

¶ 65.




                                               -2-
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 4 of 52




       15.     The ’078 patent teaches that the temperature of the growth surface of the diamond

should be controlled so that all temperature gradients (difference) across the growth surface are

less than 20 ℃. See, e.g., ECF No. 97-1 (’078 patent) at Claim 1 (“controlling temperature of a

growth surface of the diamond such that all temperature gradients across the growth surface are

less than 20 ℃”), Abstract (“controlling temperature of the growth surface such that all

temperature gradients across the growth surface are less than 20 ℃”), 2:66-3:5 (“a method for

producing diamond includes controlling temperature of a growth surface of the diamond such

that all temperature gradients across the growth surface are less than 20 ℃ and growing single-

crystal diamond by microwave plasma chemical vapor deposition on the growth surface”), 3:8-

13 (same); see also Ex. 2 (Gleason ’078) ¶¶ 59-61; Ex. 1 (Capano) ¶¶ 65-68.

       16.     The ’078 patent explains various parameters for establishing, applying, and

adjusting control parameters to ensure the claimed temperature “gradients.” See, e.g., ECF No.

97-1 (’078 patent) at 4:59-64, 6:17-25, 12:21-46; Ex. 2 (Gleason ’078) ¶¶ 61-62.

               The ability to control all of the temperature gradients across the growth
               surface of the diamond 136 is influenced by several factors, including the
               heat sinking capability of the stage 124, the positioning of the top surface
               of the diamond in the plasma 141, the uniformity of the plasma 141 that the
               growth surface of the diamond is subjected to, the quality of thermal transfer
               from edges of the diamond via the holder or sheath 134 to the stage 124, the
               controllability of the microwave power, coolant flow rate, coolant
               temperature, gas flow rates, reactant flow rate and the detection capabilities
               of the infrared pyrometer 142.

ECF No. 97-1 (’078 patent) at 6:55-66; Ex. 2 (Gleason ’078) ¶¶ 61-62.

        17.    By using these parameters to control the temperature of a growth surface, the

inventors developed a system that could be used with larger seeds while reducing defects, e.g.,

polycrystallinity and “twinning.” Ex. 2 (Gleason ’078) ¶ 63; ECF No. 97-1 (’078 patent) at

13:21-14:63.




                                               -3-
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 5 of 52




        18.    This allowed the inventors to grow larger single crystal diamond and “large, high

quality diamonds with increased growth rates.” ECF No. 97-1 (’078 patent) at 13:21-22; Ex. 2

(Gleason ’078) ¶ 63.

        19.    The ’078 patent describes various configurations for use in the claimed methods.

For example, some systems use a holder that makes thermal contact with a side surface of the

diamond. Ex. 2 (Gleason ’078) ¶¶ 88, 138-44, 149-50.

        20.    Others use a simple holder, such as a flat plate. Ex. 2 (Gleason ’078) ¶¶ 88, 138-

44, 149-50.

        21.    The ’078 patent issued on February 22, 2005, to Russell J. Hemley, Ho-kwang

Mao, Chih-shiue Yan and Yogesh K. Vohra. ECF No. 97-1 (’078 patent) at [75].

        22.    The patent contains 64 claims, six of which are asserted in the present litigation

(claims 1, 6, 11, 12, 16, and 20). ECF No. 97-1 (’078 patent); Ex. 2 (Gleason ’078) ¶ 3.

        23.    The asserted independent claims 1 and 12 of the ’078 patent recite:

 1. A method for diamond production, com-           12. A method for diamond production, com-
 prising:                                           prising:
    controlling temperature of a growth surface        controlling temperature of a growth surface
 of the diamond such that all temperature gradi-    of the diamond such that all temperature gradi-
 ents across the growth surface are less than 20°   ents across the growth surface are less than 20°
 C.; and                                            C.; and
    growing single-crystal diamond by micro-           growing single-crystal diamond by micro-
 wave plasma chemical vapor deposition on the       wave plasma chemical vapor deposition on the
 growth surface at a growth temperature in a        growth surface at a temperature of 900–1400°
 deposition chamber having an atmosphere            C.
 with a pressure of at least 130 torr.

ECF No. 97-1 (’078 patent) at 14:64-15:4, 15:31-37.


       B.      U.S. Patent No. RE41,189

       24.     Laboratory-grown diamonds can have flaws limiting their use. ECF No. 97-38

(’189 patent) at 1:14-21, 2:7-9; Ex. 3 (Expert Report of Karen K. Gleason, Ph.D. Regarding



                                               -4-
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 6 of 52




Validity of U.S. Patent No. RE41,189 (“Gleason ’189”)) ¶ 65; Ex. 1 (Capano) ¶¶ 352-53. These

flaws may lead to single-crystal and polycrystalline CVD diamonds that “range from opaque to

fully transparent,” even being “very dark” and “opaque to optical transmission.” ECF No. 97-38

(’189 patent) at 1:12-21, 3:19-21; Ex. 3 (Gleason ’189) ¶ 65; Ex. 1 (Capano) ¶ 352.

       25.     While diamond suppliers attempted to improve natural and HPHT diamond

properties with “annealing” processes, these processes often resulted in cracks, darkening, and

even converting the diamond to graphite. ECF No. 97-38 (’189 patent) at 1:26-32, 2:29-44; Ex. 3

(Gleason ’189) ¶ 65; Ex. 1 (Capano) ¶ 353.

       26.     The ’189 patent describes methods of improving the optical clarity of single-

crystal CVD diamond (as opposed to natural and HPHT diamond) by subjecting it to HPHT

annealing conditions, i.e., certain minimum temperatures and pressures. Applying high pressures

and temperatures results in a more perfect diamond crystalline material, (ECF No. 97-38 (’189

patent) at 2:29-50; Ex. 3 (Gleason ’189) ¶ 66; Ex. 1 (Capano) ¶¶ 354-56), and improves the

diamond’s optical, electrical, thermal, and mechanical properties, increasing its value. ECF No.

97-38 (’189 patent) at 1:10-12, 1:43-45, 1:61-65, 1:67-2:3, 2:29-34; Ex. 3 (Gleason ’189) ¶ 66;

Ex. 1 (Capano ¶¶ 354-56)

       27.     The ’189 patent is a reissue of U.S. Patent 6,811,610 (“the ’610 patent”), filed on

June 3, 2002, and issued on November 2, 2004. ECF No. 97-38 (’189 patent) at [64]. The ’189

patent, in turn, issued on April 6, 2010, to Wei Li, Russell J. Hemley, Ho-kwang Mao, and Chih-

shiue Yan. Id. at cover.

       28.     The ’189 patent’s independent claim 1 recites a method “to improve the optical

clarity of CVD diamond where the CVD diamond is single crystal CVD diamond, by raising the




                                               -5-
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 7 of 52




CVD diamond to a set temperature of at least 1500° C. and a pressure of at least 4.0 GPA outside

of the diamond stable phase.” ECF No. 97-38 (’189 patent) at 4:10-14.

       C.      The Present Litigation and the Court’s Claim Constructions

       29.     PGD sells laboratory grown diamonds manufactured by 2A. ECF No. 47

(Answer) ¶¶ 18-28; Ex. 16 (Carnegie_189_PGD-00008957-975) at 962.

       30.     In January 2020, Plaintiffs filed suit, alleging willful infringement of the ’078

patent and the ’189 patent through the manufacture, sale, and importation of diamonds made

using the patented processes. See ECF No. 1.

       31.     After the Court entered a schedule, ECF No. 26, the parties filed competing

Markman submissions disputing, among other things, the meaning of the terms “single-crystal

diamond” in the ’078 patent and “single crystal CVD diamond” in the ’189 patent. See ECF No.

27-1 (Joint Claim Construction Statement) at 3.

       32.     On May 8, 2020, the Court issued its Markman order, construing these terms to

mean “a stand alone diamond [made by chemical vapor deposition] having insubstantial non-

monocrystalline growth.” ECF No. 46 (Opinion and Order) at 27-29.

       33.     In reaching this construction, the Court acknowledged that a stand-alone diamond

remains “single crystal” even if containing “small and localized amounts of polycrystallinity or

other impurities.” ECF No. 46 (Opinion and Order) at 28.

       34.     On September 18, 2020, Plaintiffs offered opening expert reports, including the

report of Dr. Michael Capano in support of infringement of the asserted patents (“Capano

Report”). Ex. 1 (Capano) cover page, signature page.

       35.     On October 9, 2020, Plaintiffs offered rebuttal reports, including the reports of Dr.

Karen Gleason regarding the validity of the ’078 patent (Ex. 2 (Gleason ’078), cover page,

signature page), and the ’189 patent (Ex. 3 (Gleason ’189), cover page, signature page).


                                                -6-
Case 1:20-cv-00189-JSR Document 110 Filed 11/02/20 Page 8 of 52
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 9 of 52




Ex. 17 (CARN-PGD_00000274) at CARN-PGD_00000275.

       39.     2A is PGD’s exclusive supplier for lab-grown diamonds. Id. at CARN-

PGD_00000279 (“Pure Grown Diamonds are cultivated at its Singapore sister company IIA

Technologies’ state of the art facilities…”).

       40.     Whether natural or laboratory-grown, no diamond is perfectly pure. Every

diamond has some inclusions or blemishes. For example, diamonds may have some degree of

polycrystallinity, which occurs when a diamond forms in multiple distinct “grains,” each one

with its own crystalline orientation. Some may have inclusions, which can include graphite or

other forms of carbon, or can even include flaws due to debris from the growth chamber. Ex. 1

(Capano) ¶¶ 96, 99, 110, 116.

       41.     The ’078 patent teaches that controlling the temperature of a growth surface of the

diamond such that all temperature gradients across the growth surface are less than 20° C results

in substantially single-crystal diamonds, i.e., with only “a small degree of polycrystallinity.”

ECF No. 97-1 (’078 patent) at Abstract, 13:66-14:1.




                                                -8-
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 10 of 52




       42.      In 2002, a paper by the named inventors of the ’078 patent Chih-shiue Yan,

Yogesh Vohra, Ho-kwang Mao, and Russell Hemley described a diamond where “considerable

spherical diamond-like carbon exists on the edge and corner…. After polishing off the small

amount of black diamond-like carbon, which broadens the XRD peak width, our CVD diamond

is a single crystal.” ECF No. 97-3 at 12524.

       43.      During claim construction, Plaintiffs and IIA offered constructions for the term

“single-crystal diamond” that allowed for some degree of polycrystallinity. See ECF No. 27-1

(Joint Claim Construction Statement) at 3; see also ECF No. 46 (Opinion and Order) at 28

(“The parties agree that a ‘single-crystal’ diamond is a stand-alone diamond that has a primarily

single-crystal, as opposed to polycrystalline, structure. They also agree that a diamond can still

be deemed single-crystal even if it contains small and localized amounts of polycrystallinity or

other impurities, such as graphite, twinned diamond, or diamond-like carbon, in its atomic

structure.”).

      44.       On May 8, 2020, the Court construed the terms “single-crystal diamond” (in the

’078 patent) and “single crystal CVD diamond” (in the ’189 patent) to mean “a stand alone

diamond [made by chemical vapor deposition] having insubstantial non-monocrystalline

growth,” acknowledging that a stand-alone diamond remains “single crystal” even if containing

“small and localized amounts of polycrystallinity or other impurities.” ECF No. 46 (Opinion and

Order) at 27-29.

      45.       Researchers in the field use experimental techniques known as “X-Ray

Diffraction” (“XRD”) and “rocking curve analysis” in order to determine whether a diamond is

single crystal. Ex. 1 (Capano) ¶ 88 (“X-ray diffraction is an ideal tool for confirming the

existence of a single crystal and characterization its degree of perfection”); id. ¶ 237 (rocking




                                                -9-
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 11 of 52




curve analysis is used “to assess the quality of the crystal”); Ex. 18 (Vohra) at 80:1-83:5; Ex. 4

(Hemley 9/2/20 Dep.) at 262:22-25.

       46.     Plaintiffs’ infringement expert Dr. Michael Capano, Ph.D. performed a series of

experiments

Dr. Capano’s tests included



       47.     Dr. Capano applied the Court’s construction of the terms “single-crystal

diamond” and “single crystal CVD diamond” when conducting his analysis. Ex. 1 (Capano)

¶¶ 226-27.

       48.     Dr. Capano explained that “it is impossible to grow a defect free single crystal

using MPCVD” and agreed that “the Court’s construction captures this well-known concept by

acknowledging that it may have ‘insubstantial non-monocrystalline growth.’” Ex. 1 (Capano)

¶ 226. Dr. Capano also explained that under to the Court’s construction, “a single crystal material

is a material where the crystal lattice is continuous and unbroken to the edges with no grain

boundaries.” Id.

       49.     Dr. Capano’s characterization of single-crystal material is consistent with how

IIA characterized single crystal/monocrystalline in its Opening Markman brief. Id.; see also ECF

No. 32 (Markman Br.) at 11 (“A single-crystal, or monocrystalline, solid is a material in which

the crystal lattice of the entire sample is continuous and unbroken to the edges of the sample,

with no grain boundaries.”).

       50.     Dr. Capano’s experiments “confirm[ed] the



                                            ” Ex. 1 (Capano) ¶ 231.




                                               - 10 -
       Case 1:20-cv-00189-JSR Document 110
                                       102 Filed 11/02/20
                                                 10/28/20 Page 12 of 52




       51.     In Defendants’ process,




       52.     When the growth process is done,

                                     and then further cut and polished such that the resulting

diamond can be made into jewelry. Id.

       53.     Dr. Misra explained that



                                                                               Ex. 7 (Misra 8/6/20

Dep.) at 25:8-26:7.

       54.     Dr. Capano explained that “it is commonly known in the industry that non-

diamond carbon is an [sic] expected to form over the diamond and its holder during the diamond

growth process. Its occurrence does not change the fact that the crystalline structure below is

single crystal diamond. Moreover, it is expected that non-diamond carbon will also form at the

sides, edges and corners of diamond seeds during the diamond growth process. Its occurrence

does not change the fact that the a MPCVD-grown diamond can have the crystalline structure of

a ‘single crystal’ diamond even though ‘it is embedded in a polycrystalline diamond’ during the

growth process.” Ex. 1 (Capano) ¶ 174.

       55.     Defendants’ witnesses testified that




                                               - 11 -
          Case 1:20-cv-00189-JSR Document 110
                                          102 Filed 11/02/20
                                                    10/28/20 Page 13 of 52




          56.   Dr. Misra testified that



                                                      . See Ex. 7 (Misra 8/6/20 Dep.) at 41:1-42:10;

see also id. at 77:12-24, 128:19-129:2.

          57.   Dr. Nebel testified that when growing multiple diamonds, some diamonds have

fewer defects than others. Ex. 6 (Nebel 10/26/20 (Rough) Dep.) at 12:14-22.

          58.   Dr. Nebel did not see any of the stones that are depicted in Exhibit 24 to

Defendants’ opening brief in person, and he does not know how those photos were taken or what

the contrast settings on the equipment were. Ex. 6 (Nebel 10/26/20 (Rough) Dep.) at 51:14-19,

53:3-8.

          59.   Dr. Vohra testified that use of x-rays and rocking curve analysis is necessary to

show whether a diamond is single-crystal. “[T]o really show that it’s twin free, you really have

to use x-rays and get what we call the rocking curve, which will tell you whether you have a

mono crystal or if you have more than one crystal. …we have to do the rocking curve

measurements by x-ray technique to show the quality of crystal. Because all of the other visual

observations are really qualitative about the crystal quality.... It’s really hard with just a visual

inspection. I mean, you could tell from the growth steps and the surface appearance. But

eventually, you know, to check the crystalline quality, you have to put it on the x-ray machine

and tilt it to show that there’s only one grain of diamond. That’s the key.” Ex. 18 (Vohra) at

80:1-83:5.




                                                 - 12 -
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 14 of 52




       60.     Dr. Hemley testified that XRD can show “very clearly” if a diamond is

“essentially all one single crystal.” See Ex. 4 (Hemley 9/2/20 Dep.) at 262:21-25 (“[T]he x-ray

diffraction shows that a deposited diamond is essentially all one single crystal. You see that very

clearly in the x-ray diffraction. The specific diffraction.”).

       61.     Dr. Hemley further testified that XRD is sensitive enough to detect a “very, very

small amount of a carbon by volume or by mass” that is “basically not visible in the optical

image.” Ex. 4 (Hemley 9/2/20 Dep.) at 261:10-15.

       62.     Dr. Capano

                              Ex.1 (Capano) ¶ 237.

       63.     Dr. Nebel testified that he did not perform any tests on the “rough diamond

block” and analyzed it by “using [his] eyes”:

               Q     Do you see the figure above paragraph 324 on your -- in your expert
                       report which is the rough diamond block that Dr. CAP analyzed?

               A You are speaking now about paragraph 324.

               Q    Right. Above 324, the rough diamond block.

               A Yes.

               Q Did you analyze the rough diamond block yourself?

               A I did analyze this by using my eyes. I looked at it.

               Q    You didn't perform any tests on this rough diamond block.

               A No, I did not perform any x-ray analysis on such a block.

               Q    And you didn't perform a rocking curve on the block.

               A I did not perform a rocking curvemeasurement on this.

               Q    Do you have access to that type of equipment.

               A X-ray systems are all over so we have access, yes.

Ex. 6 (Nebel 10/26/20 (Rough) Dep) at 62:1-25.



                                                - 13 -
Case 1:20-cv-00189-JSR Document 110 Filed 11/02/20 Page 15 of 52
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 16 of 52




       65.    Dr. Capano performed experiments designed to “investigate 2A asserted

temperature and pressure conditions and to explain … the underlying physical principles active

during growth under such conditions,” Ex. 1 (Capano) ¶ 308:

              In order to assess the lower pressure growth conditions employed by 2A
              and their impact on surface temperature gradients and diamond growth, a
              diamond seed was exposed to conditions more closely matching those 2A
              uses in its commercial SCP diamond production,
                        …the experiment demonstrates uniform diamond growth and the
              lack of a temperature gradient exceeding 20 ℃.

Id. ¶ 320.

       66.    Dr. Capano performed a Finite Element Analysis (“FEA”), modeling the heat

transfer from the plasma to the diamond, focusing on uniform plasmas like 2A’s, and concluded:

              [T]he information obtained from 2A regarding the uniformity of its process,
              the high thermal conductivity of diamonds, and the FEA discussed above,
              permit me to conclude that MPCVD diamond growth at 2A using the
              commercial SCP recipe and process does not occur outside the claimed
              limitation of a 20 ℃ temperature gradient.

Id. ¶ 210.

       67.    2A has represented that its facility and equipment are                             .

Ex. 31 (May 6, 2020 Ltr. from Long to Fowler).

       68.    In his report, Dr. Nebel relies on testing conducted on a variety of IIA’s samples.

ECF No. 97-12 (Nebel Rep.) ¶¶ 307-321.

       69.    Dr. Nebel testified about his “temperature gradient test[s]” as follows:

              Q Okay, I understand that you've submitted -- our you conducted a bunch
                  of temperature gradient testing on IIa's process; is that correct?

              A That is correct. Yes.

              Q    Okay. Who ran those experiments for you?

              A I did -- I did talk to Mr. -- or Dr. Ghosh who is the head of the technical
                    activities at IIa.




                                             - 15 -
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 17 of 52




               Q    Mm-hmm.

               A    About the details of implementation.

               Q    Who designed the experiment?

               A    That was me.

               Q Okay, and did you talk directly with Mr. Ghosh about the experiment.

               A    I never did talk to Mr. Ghosh directly. I mean there was always Mr.
                       Long present.

Ex. 6 (Nebel 10/25/20 (Rough) Dep.) at 70:21-71:15.

               Q Alright. how many conversations did you have with JP and Mr. Ghosh
               about these experiments?

               A    About the preparation of this experiment was one?

               Q One. How often did you talk with JP and Mr. Ghosh during the actual
               running of the experiments?

               A There was not too much conversation ongoing. I mean, it needed some
               time to practice these ideas, to test it.

               Q    Mm-hmm.

               A And basically I had -- when I remember, not a second discussion about
               the about how they did it.

Id. at 124:7-21.

               Q Okay, and who reported the results to you?

               A That went about -- like always it was Mr. Long who got it and submitted
               it to me.

Id. at 126:14-17.

       70.     In his report, Dr. Nebel states that in order “[t]o understand the actual temperature

gradients in 2AT’s accused process, [he] directed a series of experiments conducted during

2AT’s accused process.” ECF No. 97-12 (Nebel Rep.) ¶ 307.




                                               - 16 -
       Case 1:20-cv-00189-JSR Document 110
                                       102 Filed 11/02/20
                                                 10/28/20 Page 18 of 52




      71.     Dr. Nebel states that



                                                                           and provides an

example:




ECF No. 97-12 (Nebel Rep.) ¶ 311.

      72.     Dr. Nebel testified regarding the pyrometer’s position during the tests:

              After the first few hours of growth, the growth surface becomes rough due
              to the growth process, and the pyrometer’s laser spot becomes difficult to
              reliably capture with photographs. To ensure the position of each spot can
              be verified during the experiment, I therefore directed photographs to be
              taken of the pyrometer coordinates each time a new spot is measured. I also
              directed a spot position record to be maintained showing the coordinates
              and position on the growth surface. In addition, I asked that time-stamped
              video cameras monitor each machine throughout the                        of
              experimentation.

ECF No. 97-12 (Nebel Rep.) ¶ 312.

      73.     Dr. Nebel states that “[i]f a temperature gradient exceeded 20º C., [he] asked that

the data be captured”:




                                             - 17 -
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 19 of 52




                To assess whether all temperature gradients across the growth surface are
               less than 20º C., I asked that the pyrometer be used to scan the surface in
               accordance with the procedure specified by Drs. Hemley, Vohra, and
               Walter (discussed above). If a temperature gradient exceeded 20º C., I asked
               that the data be captured. For each spot measured, a photograph was taken
               to show the tilt coordinate, a photograph was taken to show the rotation
               coordinate, a spot position record was made to indicate the position of the
               spot on the growth surface, and the temperature data was captured in the
               growth log.

Id. ¶ 315.

       74.     Dr. Capano explained that in practicing the invention claimed in the ’078 patent,

“a substrate holder that contacts the side of the growing diamond is not required to maintain a

temperature gradient less than 20 ℃”:

               [216.] In reaching my opinion that a substrate holder that contacts the side
               of the growing diamond is not required to maintain a temperature gradient
               less than 20 ℃. I took into account of factors in addition to Dr. Vohra’s
               and Dr. Hemley’s indication that in their laboratory’s substrate holders in
               the form of a flat plate or surface were in use. I also weighed the fact that
               the research underlying the patent was conducted as part of a collaboration
               between two very busy major research laboratories in the field nearly about
               20 years ago. In addition, I evaluated a variety of other evidence available
               to me including: the results of my own experiments, my FEA analysis, the
               proximity of the seeds and growing diamonds, the presence of growth
               between and at the periphery of the single crystal diamond being grown on
               the growth surface, and the results of the experiments I conducted.

               [217.] The experiments I conducted, such as Exp-3 described above, it was
               possible to control the temperature of the growth surface of diamond seeds
               such that all temperature gradients across the growth surface were less than
               20 ℃. None of those seeds was located in a holder making thermal contact
               with the sides of the diamond seed. It was also possible in that experiment
               to produce temper gradients in excess of 20 ℃.

               [218.] The FEA analysis described above and in Appendix AA indicates
               that diamonds growing under conditions of temperature and pressure
               employed by 2A would not have a surface temperature gradient in excess
               of 20 ℃ at the growth surface even in the absence of a holder making
               thermal contact with the sides of the diamond. The FEA analysis, which
               was conducted without such a holder, supports those conclusions because
               in all cases, the heat flux variations needed to sustain temperature gradients
               of 20 ℃ or more are not compatible with growing uniform diamond
               epilayers. Moreover, even transient temperature gradients imposed on the



                                               - 18 -
       Case 1:20-cv-00189-JSR Document 110
                                       102 Filed 11/02/20
                                                 10/28/20 Page 20 of 52




              growing diamond dissipated rapidly spreading the thermal energy across the
              diamond. Accordingly, the FEA indicates that neither a holder is necessary
              to limit the growth surface gradient to less than 20 ℃, nor are the edge
              heating effect under conditions employed by 2A in its commercial SCP
              process sufficient to drive a temperature gradient in excess of 20 ℃,
              particularly on diamonds growing in the middle, as opposed to at the edge
              of a plotted molly.

Ex. 1 (Capano) ¶¶ 216-218.

       75.    Dr. Gleason likewise explained that a side-contact substrate holder was not

required to practice the invention claimed in the ’078 patent:

              The testimony of Dr. Vohra (cited at Nebel R. ¶198) does not establish that the
              asserted claims of the ’078 Patent require a side-contact substrate holder. That Dr.
              Vohra views the substrate holder design as important does not negate the
              disclosures of the patent regarding the numerous different ways in which the
              temperature of the growth surface can be controlled such as to maintain all
              temperature gradients at 20 ℃ or less. To the extent that Dr. Nebel is suggesting
              that it is not possible to meet the temperature gradient limitations of the asserted
              claims without a side-contact holder, the FEA performed by Dr. Capano
              (discussed above) confirmed that “a substrate holder that contacts the side of the
              growing diamond is not required to maintain a temperature gradient less than 20
              °C.” Capano R. at ¶220; see also id. at ¶¶196-223 & Appendix AA.

              Indeed, Dr. Nebel’s opinion acknowledges that there are many influences on the
              temperature of the diamond and the substrate holder that can be affected by
              varying parameters of the system (which are discussed in the patent). See ’078
              Patent at 6:55-65. For example, Dr. Nebel opines that “diamond MPCVD
              involves many complex and interdependent electromagnetic, chemical, and
              thermal processes.” Nebel R. at ¶203.

Ex. 2 (Gleason ’078) ¶¶ 197-198.

       76.    Dr. Hemley testified with regards to a “substrate holder” in the context of growing

a single diamond:

              Q.      So when you are growing a single diamond, you would have a -- the
                      diamond -- strike that. When growing a single diamond, you would have
                      the substrate holder directly contacting the side edges of the diamond; is
                      that right?

              A.      That was one version of it, yes.

              Q.      Were there any versions that did not contact the sides of the diamond?



                                              - 19 -
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 21 of 52




                  A.     Pardon?

                  Q.     Were there other versions that did not directly contact the sides of the
                         diamond when you were growing one seed?

                  A.     In some cases we wouldn’t have material on the side.

Ex. 4 (Hemley 9/1/20 Dep.) at 56:8-22.

       77.        Dr. Hemley testified that “a flat molybdenum stage would provide suitable design

for high-power growth on multiple seeds”:

                  Q.     So if I understand correctly, you are saying a flat molybdenum stage
                         would provide suitable design for high-power growth on multiple seeds?

                  A.     As I recall, that would work, again, depending on the thickness of the
                         diamond that you want and the quality of the diamond you want.

Id. at 98:8-14.

       78.        The ’078 patent discloses a method for growing a diamond with “a small degree

of polycrystallinity localized at the top edges of the diamond.” ECF No. 97-1 (’078 Patent) at

13:66-14:1.

       79.        IIA’s position during claim construction was that the ’078 patent required (1)

measuring two different temperatures on the growth surface, and (2) using the measured

temperatures for gradient control. ECF No. 46 (Opinion and Order) at 14-15.

       80.        The Court found that the claims “refer to ‘all temperature gradients across the

growth surface,’ not merely those measured between the middle and the edge.” ECF No. 46

(Opinion and Order) at 15.

       81.        The Court held that “controlling” should be defined “more broadly” to encompass

not only the use of measured temperatures, but a number of “other inputs [that] are also ‘used’ to

control the gradients.” ECF No. 46 (Opinion and Order) at 16.




                                                 - 20 -
       Case 1:20-cv-00189-JSR Document 110
                                       102 Filed 11/02/20
                                                 10/28/20 Page 22 of 52




       82.    Dr. Capano testified that temperature “does not have to be directly measured,”

and 2A’s CVD chambers “permit control of various other process parameters (e.g., microwave

power …)—by adjusting those parameters, control over temperature can be achieved even

though it is never measured.” Ex. 1 (Capano) ¶ 327.

       83.    In its claim construction order, the Court recognized that in the beginning “the

growth surface is the exterior surface of the diamond seed” which then shifts outward as

“hydrocarbon gases accrue onto the seed to form new diamond.” ECF No. 46 (Opinion and

Order) at 18-19.

       84.    The Court construed the growth surface to mean “the surface upon which

diamond growth is occurring” and made clear that the growth surface is “the entire surface where

hydrocarbon gases are accruing into new diamond,” including “localized places” that had “small

amounts of polycrystalline diamond.” Id. at 18-20.

       85.




                                             - 21 -
Case 1:20-cv-00189-JSR Document 110 Filed 11/02/20 Page 23 of 52
Case 1:20-cv-00189-JSR Document 110 Filed 11/02/20 Page 24 of 52
Case 1:20-cv-00189-JSR Document 110 Filed 11/02/20 Page 25 of 52
Case 1:20-cv-00189-JSR Document 110 Filed 11/02/20 Page 26 of 52
       Case 1:20-cv-00189-JSR Document 110
                                       102 Filed 11/02/20
                                                 10/28/20 Page 27 of 52




               MR. SHARMA: Objection, form.

               BY THE WITNESS: I agree. I had no direct physical availability to this
               material, therefore, whatever I used is based on evaluation.

Ex. 6 (Nebel 10/26/20 (Rough) Dep.) at 32:1-12.

       95.     Despite having “no direct physical availability” to the material                 ,

Dr. Nebel disagrees with Dr. Misra’s characterization of the




Ex. 6 (Nebel 10/26/20 (Rough)Dep.) at 34:8-20.

               3.     Whether IIA infringes the claimed pressure and temperature
                      limitations is disputed.

       96.     Dr. Capano applied the function, way, result test to determine that growing single

crystal diamonds at a pressure of          is equivalent to growing them at a pressure of 130

torr. Ex. 1 (Capano) ¶¶ 250-62.


                                              - 26 -
       Case 1:20-cv-00189-JSR Document 110
                                       102 Filed 11/02/20
                                                 10/28/20 Page 28 of 52




       97.    Dr. Capano found that 2A’s process performs substantially the same function of

“growing single crystal diamond” as recited in claim 1. Ex. 1 (Capano) ¶ 251; Ex. 33

(Carnegie_189_2AT-00158057-72) ¶¶ 190-200, 222-33; Ex. 34 (Carnegie_189_2AT-

00158235-96) at ¶¶ 19, 29; Ex. 21 (Carnegie_189_2AT-00000286-92); Ex. 22

(Carnegie_189_2AT-00145993-95) at Carnegie_189_2AT_00145995; Ex. 23

(Carnegie_189_2AT-00131651-54); Ex. 19 (Mehta 8/3/20 Dep.) at 100:15-101:1; Id. (Mehta

8/4/20 Dep.) at 194:19-195:7, 218:22-19:5.

       98.    Dr. Capano found when going from a pressure of 130 torr to               , the

operators of 2A’s system



                                                                . Ex. 1 (Capano) ¶ 252; Ex. 19

(Mehta 8/3/20 Dep.) at 50:16-54:7, 100:5-111:1; Ex. 7 (Misra 8/6/20 Dep.) at 35:23-42:23, 65:7-

67:6, 69:6-11, 77:12-14, 86:16-90:1; Ex. 35 (Carnegie_189_2AT-00021242-23340) at

Carnegie_189_2AT-00022648, 22782; Ex. 36 (Carnegie_189_2AT-00063465-4614) at

Carnegie_189_2AT-00064291; Ex. 24 (CARN-PGD_163707-31) at CARN-PGD_163710-

11;Ex. 37 (Carnegie_189_2AT-00157377); Ex. 38 (Carnegie_189_2AT-00145004-5039); Ex.

23 (Carnegie_189_2AT-00131651-54).

       99.     Dr. Capano found that to grow diamond at              instead of at 130 torr, 2A

                                                                                               . Ex. 1

(Capano) ¶ 253.

       100.   All other factors being constant, a pressure of 130 torr will result in a slightly

       plasma ball than at a pressure of         . Id.; see Ex. 7 (Misra 8/6/20 Dep.) at 86:16-




                                              - 27 -
       Case 1:20-cv-00189-JSR Document 110
                                       102 Filed 11/02/20
                                                 10/28/20 Page 29 of 52




90:1 (“If the pressure was higher, the size of the plasma will be smaller…

                                                                  .

       101.     To compensate for a            in pressure from 130 torr to         , Dr. Capano

determined that the operator need only                                               the size of the

plasma ball. Ex. 1 (Capano) ¶ 253.

       102.     Dr. Capano found that making an adjustment in power to compensate for a

difference of        would be minimal and insubstantial. Id.

       103.     2A provides its operators                                                       .

Ex. 1 (Capano) ¶¶ 191, 253; see also Ex. 8 (Carnegie_189_2AT-00145742-544) at

Carnegie_189_2AT-00154742-43 (Steps 1-4); Ex. 7 (Misra 8/6/2020 Dep.) at 104:2-106:18; Ex.

19 (Mehta 8/3/2020 Dep.) at 88:25-89:2; Ex. 19 (Mehta 8/4/2020 Dep.) at 147:4-8, 165:18-

167:9; 209:3-212:4; see also Ex. 20 (Ghosh 8/25/20 Dep.) at 40:12-43:16.

       104.     Dr. Capano discusses a 2016 literature review that lists the various pressures at

which different entities grew CVD diamonds. See Ex. 1 (Capano) ¶ 254 (discussing CARN-

PGD_163707-31 (Ex. 24). Dr. Capano also performed experiments and examined 2A’s

documents and testimony from its witnesses, and concluded that processes using pressures of

        and 130 torr achieve “substantially the same result.” Ex. 1 (Capano) ¶¶ 255-261.

       105.     Dr. Capano also applied the function-way-result test to determine that growing

diamonds at                is equivalent to growing diamonds at 900 ℃. Ex. 1 (Capano) ¶¶ 279-

302.

       106.     Dr. Capano found that 2A’s process performs substantially the same function of

“growing single crystal diamond” as recited in claim 12. Id. ¶ 280.




                                               - 28 -
         Case 1:20-cv-00189-JSR Document 110
                                         102 Filed 11/02/20
                                                   10/28/20 Page 30 of 52




         107.   2A grows single crystal diamond at a temperature of             ℃. Id. ¶ 282. 2A

controls the temperature of the deposition chamber so that it remains between

and preferably, between                  Id.; see also Ex. 19 (Mehta 8/4/20 Dep.) at 207:20-22

(“the overall rule of being between             and not going beyond       That stands as a

general rule.”); Ex. 35 (Carnegie_189_2AT-00021242-23340) at Carnegie_189_2AT-00022782

                                                                                        Ex. 36

(Carnegie_189_2AT-00063465-64614) at Carnegie_189_2AT-00064291 (



         108.                                                                    . Ex. 1 (Capano)

¶ 283; see also Ex. 19 (Mehta 8/4/20 Dep.) at 145:12-146:7.

         109.



                                                                                         Ex. 1

(Capano) ¶¶ 285-86.

         110.   2A need only make

                                                                           . Ex. 1 (Capano)

¶ 287.

         111.   2A’s operators




                                                                                          Ex. 8




                                              - 29 -
      Case 1:20-cv-00189-JSR Document 110
                                      102 Filed 11/02/20
                                                10/28/20 Page 31 of 52




      112.   To           the temperature from 900 ℃ to           the operator              the




      113.   2A provides its operators with                                                       .

Ex. 1 (Capano) ¶¶ 191, 287.

      114.   An adjustment in power to compensate for a difference of            would be

minimal and insubstantial. Id. ¶ 287 (discussing CARN-PGD_163707-31 (Ex. 24)).

      115.   Dr. Capano discusses a 2016 literature review that lists the various temperatures

at which different entities grew CVD diamonds. See id. ¶ 288 (discussing CARN-PGD_163707-

31 (Ex. 24)). Dr. Capano also examined results of 2A’s own testing, as well as 2A’s documents

and testimony from its witnesses, and concluded that processes using temperatures of up

℃ and 900 ℃ achieve “substantially the same result.” Ex. 1 (Capano) ¶¶ 289-292.

      116.




                                              - 30 -
       Case 1:20-cv-00189-JSR Document 110
                                       102 Filed 11/02/20
                                                 10/28/20 Page 32 of 52




                                           .

              4.     It is disputed whether IIA infringes under the DOE.

       117.   None of the asserted claims recite, e.g., specific holder configurations, growth

chemistries, or oxygen levels. ECF No. 97-1 (’078 patent) at Claims 1, 6, 12, 16, or 20.

              5.     Plaintiffs are not precluded from asserting the DOE.

       118.   The ’078 patent claims recite control of the temperature of the growth surface

such that the temperature gradients are less than 20° C. ECF No. 97-1 (’078 patent at claim 1,

claim 12).

       119.   The ’078 patent’s specification, in the section titled “Background of the

Invention,” briefly discusses CVD and MPCVD processes:

              For at least the last twenty years, a process of producing small quantities of
              diamond by chemical vapor deposition (CVD) has been available. As
              reported by B. V. Spitsyn et al. in “Vapor Growth of Diamond on Diamond
              and Other Surfaces,” Journal of Crystal Growth, vol. 52, pp. 219-226, the
              process involves CVD of diamond on a substrate by using a combination of
              methane, or another simple hydrocarbon gas, and hydrogen gas at reduced
              pressures and temperatures of 800-1200° C. The inclusion of hydrogen gas
              prevents the formation of graphite as the diamond nucleates and grows.
              Growth rates of up to 1 μm/hour have been reported with this technique.

              Subsequent work, for example, that of Kamo et al. as reported in “Diamond
              Synthesis from Gas Phase in Microwave Plasma,” Journal of Crystal
              Growth, vol. 62, pp. 642-644, demonstrated the use of Microwave Plasma
              Chemical Vapor Deposition (MPCVD) to produce diamond at pressures of
              1-8 Kpa in temperatures of 800-1000° C. with microwave power of 300-
              700 W at a frequency of 2.45 GHz. A concentration of 1-3% methane gas
              was used in the process of Kamo et al. Maximum growth rates of 3 μm/hour
              have been reported using this MPCVD process.

ECF No. 97-1 (’078 patent at 1:30-51)




                                               - 31 -
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 33 of 52




       120.    The ’078 patent’s “Background of the Invention” section concludes by noting that

“known processes for growing diamond usually require low pressures of less than 100 torr.” Id.

at 1:60-61.

               6.      Whether IIA infringes under 35 U.S.C. § 271(g) is disputed.

       121.    The ’078 patent specification states that the diamond grown according to the

claimed process may be annealed to change the color. ECF No. 97-1 (’078 Patent 14:40-42

(“The colors of diamond formed by the methods discussed above [can] be changed by annealing.

For example, a yellow [or] brown diamond can be annealed into a green diamond.”)); Ex. 25 (De

Weerdt 10/19/20 Dep.) at 91-19-92:5 (“Q. So you would agree … that even the inventors of the

’078 patent … knew that annealing was a step that could be applied after the diamond was grown

in order to change its color, right? A. Yes, because they wrote it in the ’078 patent. Q. And that

annealing would refer to the same high pressure high temperature treatments that we’ve been

talking about today, right? A. Yes, because it’s written like that in the patent. In the ’078 patent,

I’m sorry.”)); ECF No. 97-39 (De Weerdt Rebuttal Rep.) ¶ 74.

       122.    The specification of the ’078 patent incorporates by reference a paper by the

inventors entitled “Very High Growth Rate Chemical Vapor Deposition of Single-Crystal

Diamond,” Proceedings of the National Academy of Sciences, Oct. 1. 2002, volume 99, no. 20,

pages 12523-12525 (“Yan”). ECF No. 97-1 _(’078 Patent) 14:44-49; ECF No. 97-39 (De

Weerdt Rebuttal Rep.) ¶ 74.

       123.    Yan reported that “[o]ne promising technique is to use HPHT treatment to fix and

enhance cracked, brownish MPCVD diamond to produce colorless material.” ECF No. 97-3

(Yan) at 12525; Ex. __ (De Weerdt 10/19/20 Dep.) at 92:22-93:3 (“Q. So you would agree that

Yan, the reference that was incorporated into the '078 patent, also described HPHT annealing as




                                                - 32 -
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 34 of 52




a typical post-processing step for lab grown diamonds in order to provide color enhancement,

right? A. Yes, indeed.”)); ECF No. 97-39 (De Weerdt Rebuttal Rep.) ¶ 74.

        124.    Annealing does not change a diamond’s carat, hardness, shape, or size. Ex. 39

(Capano (Rough) Dep.) at 260:24-261:7.

        125.    Subjecting a diamond to the annealing process of the ’189 Patent still results in a

diamond. Ex. 39 (Capano (Rough) Dep.) at 242:11-23 (“The material itself doesn't change. A

property of the material is different because of an atomic level of change in the arrangement of

atoms, but the diamond is still a diamond. … So if you take diamond out of the ground and you

perform a process on it so that you are cutting and possibly annealing it, it is still a diamond. So

there is no -- I wouldn’t call it a material change.”).

        126.    Subjecting CVD diamonds to the annealing process of the ’189 Patent does not

materially change the diamond. Ex. 39 (Capano (Rough) Dep.) at 18:17-24 (“Q. For the ’189

were you able to understand the changes to the diamond that were being described through the

annealing process? A. The changes in the annealing process are really not that significant. I

wouldn't describe them as a material change as much as I would describe what is happening

during the anneal as a rearrangement of atoms from position to position.”); id. 242:11-23 (“The

material itself doesn’t change. A property of the material is different because of an atomic level

of change in the arrangement of atoms, but the diamond is still a diamond…. So if you take

diamond out of the ground and you perform a process on it so that you are cutting and possibly

annealing it, it is still a diamond. So there is no -- I wouldn't call it a material change.”).

        127.    Annealing a diamond by the process described in the ’189 patent will still result in

a diamond. Ex. 25 (De Weerdt 10/19/20 Dep.) at 59:20-60:9 (“Q. [I]f I started with a diamond

and performed the type of processing recited in the claims of the ’189 patent, could I end with




                                                 - 33 -
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 35 of 52




something that is not a diamond? [Objection omitted] A. You will have something that is maybe

a small layer of graphite, but it will be, for most part, a diamond. Q. And that’s because the

repeating arrangement of carbon atoms that we started with, because we started with a diamond,

is still present in the resulting diamond, right? A. Yes, that is correct.”).

        128.    Dr. De Weerdt testified that 2AT’s annealing process does not cause nitrogen

impurities to be removed. Ex. 25 (De Weerdt 10/19/20 Dep.) at 69:4-70:18.

        129.    Dr. De Weerdt could not confirm whether 2A’s annealing process improves the

shade, thermal conductivity, or electrical resistance of 2A’s CVD diamonds. Ex. 25 (De Weerdt

10/19/20 Dep.) at 70:19-72:16; see also id. at 73:21-75:2, 77:9-78:1.

        130.    Dr. De Weerdt opines that “[i]n materials science, ‘annealing’ generally refers to

a heat treatment that significantly alters the physical and sometimes chemical properties of a

material to improve its properties,” using the example that “annealing is used to harden steel.”

ECF No. 97-39 (De Weerdt Rebuttal Rep.) ¶¶ 50-51.

        B.      Whether the Asserted Claims of the ’078 Patent are Invalid is Disputed.

                1.      There are disputed issues of fact as to enablement.

        131.    The asserted claims of the ’078 patent do not recite a substrate holder or a specific

configuration of a substrate holder. Ex. 2 (Gleason ’078) ¶¶ 102-03, 130, 133-36, 208-09; ECF

No. 97-1 (’078 patent) at claims 1, 6, 12, 16, & 20 (reciting the claim elements).

        132.    The asserted independent claims of the ’078 patent (claims 1 and 12) recite, inter

alia, “controlling temperature of a growth surface of the diamond such that all temperature

gradients across the growth surface are less than 20° C.” ECF No. 97-1 (’078 patent) at Claims

1, 12 (reciting the claim elements).

        133.    The ’078 patent provides that one mode of practicing “controlling [the]

temperature of a growth surface of the diamond such that all temperature gradients across the


                                                 - 34 -
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 36 of 52




growth surface are less than 20° C” involves using a substrate holder that makes thermal contact

with the side surfaces of the diamond. Ex. 2 (Gleason ’078) ¶¶ 102-03, 130, 133-34, 138-40,

208-09; ECF No. 97-1 (’078 patent) at 2:12-18.

        134.    The patent specification also provides a specific example of a substrate holder

that, with only minor modifications, would not make thermal contact with the side surfaces. Ex.

2 (Gleason ’078) ¶¶ 130-52; ECF No. 97-1 (’078 patent) at 7:5-10 (discussing Figure 2b).

        135.    The ’078 patent’s Figure 2b (“a perspective view of the diamond” and sheath

shown in Figure 1) shows diamond 136 in relation to sheath 134. ECF No. 97-1 (’078 patent) at

7:5-6. The figure further depicts “the distance D between the growth surface 137 or top edges

139 of the diamond 136 and an edge 135 of the sheath 134.” Ex. 2 (Gleason ’078) ¶ 139; ECF

No. 97-1 (’078 patent) at 7:8-10.

        136.    A person of ordinary skill in the art would understand that the diamond in the

embodiment in Figure 2b can be positioned above the sheath (134), which indicates to a person

of skill in the art that a flat plate could easily replace the stage/holder with a sheath. In that

instance, the “sheath,” as a flat plate, would touch each of the four side surfaces of the diamond

only along the four bottom edges. Ex. 2 (Gleason ’078) ¶¶ 139-40.

        137.    A person of ordinary skill in the art would recognize that a substitution of the

sheath in ’078 patent Figure 2b with a flat plate could be made because of the exceptionally high

heat conductance of diamond which directs the thermal energy in the diamond essentially

directly downward to the cooling substrate. Ex. 2 (Gleason ’078) ¶ 141.

        138.    Prior to the filing of the ’078 patent, flat plates had previously been used to hold

diamond seeds in MPCVD systems. Ex. 2 (Gleason ’078) ¶¶ 145-48.




                                                 - 35 -
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 37 of 52




       139.    A 1994 article (Jubber) discusses an MPCVD system in which “[s]ubstrates are

heated on a molybdenum support on top of the platen.” Ex. 26 (Jubber) at 501; Ex. 2 (Gleason

’078) ¶ 145. Jubber illustrates a design in which the substrate is simply sitting atop a flat holder.

Ex. 26 (Jubber) at Figure 2; Ex. 2 (Gleason ’078) ¶ 145.

       140.    U.S. Patent No. 5,311,103 to Asmussen discloses the use of a flat substrate holder

(“susceptor 51” in Figures 1-2). Ex. 27 (Asmussen) at 8:27-28, 9:11, Figs. 1-2; Ex. 2 (Gleason

’078) ¶ 146.

       141.    The Saito reference also discloses a flat holder (“base material holder 1” in Figure

10). Ex. 28 (Saito) at 8:42, Fig.10; Ex. 2 (Gleason ’078) ¶ 147.

       142.    Dr. Nebel agreed that flat plate holders were known in the 1990s and known to be

used with MPCVD systems. Ex. 6 (Nebel 10/25/20 (Rough) Dep.) at 52:23-53:1 (Q. “Were

flatted or open substrate holders known in the 1990s to be used with MPCVD systems? A           The

closed substrate holder came much later on …); id at 53:24-55:2 (e.g., “So the earliest MPCVD

systems started out with a flat holder and since then development has occurred on the substrate

holder away from flat and open substrate holders. … A. That appears to me to be the history of

the published diamond holders used in the time 1990 to 1999, 2000 …”). A flat plate holder is

also similar to the embodiment shown in Figure 3 of the ’078 Patent, which also shows the

grown diamond portion (reference number 140) of the diamond (reference number 136) having

sides that are exposed to the plasma (reference number 341). Ex. 2 (Gleason ’078) ¶ 149; ECF

No. 97-1 (’078 patent) at Fig. 3.

       143.    Provisional Application for the ’078 Patent, Prov. No. 60/331,073 shows at least

some exposure of the side surfaces of the diamond. Ex. 2 (Gleason ’078) ¶ 150; Ex. 29

(Provisional Application No. 60/331,073) at Fig. 2.




                                                - 36 -
         Case 1:20-cv-00189-JSR Document 110
                                         102 Filed 11/02/20
                                                   10/28/20 Page 38 of 52




         144.   In addition to the physical design of the substrate holder, the interactions of that

holder with the CVD process conditions described in the ’078 patent determine the rate and

quality of the deposited diamond. Ex. 2 (Gleason ’078) ¶ 152.

         145.   Implementing a known flat plate configuration in the ’078 patent method would

be routine for a skilled artisan and would not require undue experimentation. Ex. 2 (Gleason

’078) ¶¶ 138-52, 204-05, 208, 214-15.

         146.    Christoph E. Nebel, IIA’s expert in this case, is listed as the first-named inventor

on United States Patent No. 10,100,433 (the “Nebel ’433 Patent”), titled “Substrate Holder,

Plasma Reactor and Method for Depositing Diamond,” which was filed on November 10, 2015

and issued on October 16, 2018. Ex. 40 (Nebel ’433 Patent) at cover; see also Ex. 6 (Nebel

10/26/20 (Rough) Dep. at 108:3-25.

         147.   The background section of the Nebel ’433 Patent refers to WO 2003/040440 A2,

which it describes as a “known method.” Ex. 40 (Nebel ’433 Patent) at 1:19-20.

         148.   WO 2003/040440 A2, titled “Apparatus and Method for Diamond Production,

corresponds to PCT/US2002/035659 and lists Russell J. Hemley, Ho-kwang Mao, Chih-shiue

Yan, and Yogesh K. Vohra as inventors. Ex. 30 (WO 2003/040440 A2) at cover.

         149.   WO 2003/040440 A2 is the international application corresponding to the ’078

patent. Compare id. with ECF No. 97-1 (’078 Patent); see also Ex. 41 (Nebel Opening Report)

¶¶ 277, 282, 305, 335, 362 (relying on the “EPO Opinion,” defined on page “v” as “Patent

Cooperation Treaty Written Opinion, International Patent Application No. PCT/US02/35659” in

discussing the disclosures of the ’078 patent); Ex. 6 (Nebel 10/26/20 (Rough) Dep. at 109:8-

110:1.

150.     The Nebel ’433 Patent states that:




                                                - 37 -
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 39 of 52




               Such a method is known from WO 2003/040440 A2. In this known method,
               a monocrystalline diamond is arranged as a substrate on the base plate of a
               substrate holder and heated to a temperature of above 900° C. by means of
               an assigned heating device. Plasma containing hydrogen, nitrogen and
               methane is ignited above the surface of the substrate. A diamond layer is
               subsequently deposited on the substrate at a growth rate of 1 to 3 μm/h. The
               diamond layer deposited from the gas phase grows with the crystal direction
               predetermined by the substrate, and therefore it is also possible to deposit a
               monocrystalline diamond layer in the case of a substrate from
               monocrystalline diamond.

Ex. 40 (Nebel ’433 Patent) at 1:19-30.

        151.   The Nebel ’433 Patent describes WO 2003/040440 A2 as teaching a substrate

holder with a base plate, and does not describe such substrate holder as limited to one making

thermal contact with the side surfaces of the diamond. See id.; see also Ex. 6 (Nebel 10/26/20

(Rough) Dep.) at 118:16-23.

        152.   Dr. Nebel admitted in deposition that the Nebel ’433 Patent describes the

international application corresponding to the ’078 patent, but does not describe “side walls” as a

component of the substrate holder. Ex. 6 (Nebel 10/26/20 (Rough) Dep.) at 110-11; id. at 118

(“Please tell me ‘yes’ or ‘no’ does the word ‘Side walls’ appear in the sentence this in known

method, a mono crystalline diamond is arranged as a substrate on the base plate of a substrate

holder and heated to a temperature of 900-degree C, ‘yes’ or ‘no’? A The. The side walls is not

coming up here.”).

        153.   The Nebel ’433 Patent describes WO 2003/040440 A2 as including temperatures

above 900 °C (which would include temperatures between 900-1000 °C) without reference to

oxygen. Ex. 40 (Nebel ’433 Patent) at 1:19-30.

        154.   Referring to the method of WO 2003/040440 A2, the Nebel ’433 Patent further

states that:

               However, this known method has the drawback that individual substrates
               from monocrystalline diamond only have a small size. In order to efficiently


                                               - 38 -
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 40 of 52




               carry out the method, the base plate of the substrate holder can be equipped
               with a plurality of substrates which can be coated at the same time.
               However, the drawback is that these individual substrates are then
               interconnected by a polycrystalline diamond layer deposited from the gas
               phase. Thereafter, the individual substrates must be separated upon
               conclusion of the growth process, e.g. by being removed using the laser
               cutting method. This damages the substrate holder, and therefore a new
               substrate holder always has to be provided for the repeated conduction of
               the method.

Id. 1:31-43.

       155.    The Nebel ’433 Patent describes WO 2003/040440 as having as a drawback when

using multiple seeds that the individual substrates are interconnected by a polycrystalline

diamond layer that must be separated. See id.; see also Ex. 6 (Nebel 10/26/20 (Rough) Dep.) at

119:1-8, 125:16-127:1.

       156.    In the ’078 patent, the position of the substrate holder in relationship to the side

surfaces of the diamond is one of a number of factors identified by the specification as impacting

the ability to “control[] the temperatures of the growth surface such that all the temperature

gradients across the growth surface of the diamond are less than or equal to 20° C.” ECF No.

97-1 (’078 patent) at 6:48-51; Ex. 2 (Gleason ’078) ¶¶ 153-93.

       157.    A person of ordinary skill in the art would have understood at the time the ’078

patent was filed how to use the various factors detailed in the patent regardless of whether the

holder makes thermal contact with the side surfaces. Ex. 2 (Gleason ’078 Rep.) ¶¶ 195, 198, 201,

206, 209, 211-12, 215-17, 218-20, 222.

       158.    A POSA would have understood that the inventors were in possession of using

these combined factors to achieve the claimed temperature gradients. Ex. 2 (Gleason ’078 Rep.)

¶¶ 88, 194-201.

       159.    It was within routine knowledge of a person of ordinary skill in the art to at the

time of the invention to adjust the factors identified by the specification as impacting the ability


                                                - 39 -
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 41 of 52




to “control[] [the] temperature of a growth surface of the diamond such that all temperature

gradients across the growth surface are less than 20° C.” Ex. 2 (Gleason ’078 Rep.) ¶¶ 195, 198,

201, 206, 209, 211-12, 215-17, 218-20, 222.

       160.    ECF No. 97-28 (Ex. 29 to the Long Decl.) is titled “Huron Capital Lender

Presentation.” ECF No. 97-28 at CARN-PGD_00115739. It is dated November 7, 2018. See id.

       161.    ECF No. 97-28 was prepared to provide high-level information to potential

lenders. Ex. 42 (Tsach Dep.) at 163:9-165:2; ECF No. 97-28.

      162.     ECF No. 97-28 includes                            . ECF No. 97-28 at CARN-

PGD_00115744-46.

                                     Id. at CARN-PGD_00115744. ECF No. 97-28 does not

address whether the patent enables a person of ordinary skill in the art at the time to “control[]

[the] temperature…such that all temperature gradients across the growth surface are less than 20°

C.” See generally id. at CARN-PGD_00115744-46.

       163.    ECF No. 97-28 notes additional know-how related to laboratory grown diamonds.

See id. This additional work is related to scaling up the process claimed in the ’078 patent

commercial diamond production. See ECF No. 97-28 at CARN-PGD_00115744-46; see also

Ex. 2 (Gleason ’078) ¶¶ 81, 292.

                                                                             . See ECF No. 97-28

at CARN-PGD_00115746.

       164.    A person of ordinary skill in the art could practice the invention claimed in the

’078 patent without the additional research described in ECF No. 97-20. Ex. 2 (Gleason ’078)

¶¶ 81, 292.




                                               - 40 -
       Case 1:20-cv-00189-JSR Document 110
                                       102 Filed 11/02/20
                                                 10/28/20 Page 42 of 52




       165.    In 2010, Applied Nanocarbon advised Carnegie that it could not produce a

diamond that was “commercially” viability and “colorless.” ECF No. 97-35 at CARN-

PGD_00227876.

       166.    In 2011, Carnegie and Washing Diamond entered a license agreement that

included a license to the ’078 patent. ECF No. 97-37.

       167.    In 2012, Washington Diamond successfully grew its first diamond. ECF No. 97-

36 at CARN-FEN_00135714.

       168.    In 2013, Washington Diamond sold its first diamond. ECF No. 97-36 at CARN-

FEN_00135714.

               2.     There are disputed issues of fact as to lack of written description.

       169.    The ’078 patent specification repeatedly describes “controlling the temperature of

a growth surface of the diamond such that all temperature gradients across the growth surface are

less than 20° C.,” and provides a POSA substantive means by which to practice this limitation.

Ex. 2 (Gleason ’078) ¶¶ 88, 153-201.

       170.    At times, the ’078 patent specification describes the use of a substrate holder that

makes thermal contact with the side surfaces of the diamond. Ex. 2 (Gleason ’078) ¶¶ 88; ECF

No. 97-1 (’078 patent) at 2:12-24. In other instances, the ’078 patent describes the invention

claimed with no reference to thermal contact between the substrate holder and the side surfaces

of the diamond. Ex.2 (Gleason ’078) ¶¶ 88; ECF No. 97-1 (’078 patent) at 2:25-3:13, 6:48-7:23,

11:12-31, 12:21-46.

       171.    A person of ordinary skill in the art reading the ’078 patent specification would

understand that the inventor possessed methods both with and without thermal contact between

the substrate holder and side surfaces. Ex. 2 (Gleason ’078) ¶¶ 88, 130-152, 194-201; ECF No.

97-1 (’078 patent) at 2:25-3:13, 6:48-7:23, 11:12-31, 12:21-46.


                                               - 41 -
       Case 1:20-cv-00189-JSR Document 110
                                       102 Filed 11/02/20
                                                 10/28/20 Page 43 of 52




               3.       It is disputed whether low temperatures are adequately described.

       172.    The asserted claims of the ’078 patent do not recite a required oxygen

composition. ECF No. 97-1 (’078 patent) at claims 1, 6, 12, 16, 20; Ex 2 (Gleason ’078) ¶ 340.

       173.    Claim 12 of the ’078 patent recite a temperature range: 900-1400° C. ECF No.

97-1 (’078 patent) at Claim 12.

       174.    The ’078 patent specification describes a temperature range of “about 900-1400°

C”: “temperature may be selected from a range of about 900-1400° C.” ECF No. 97-1 (’078

patent) at 13:19-27 (emphasis added); Ex. 2 (Gleason ’078) ¶ 337.

       175.    Example 2 of the ’078 patent describes that “[a] high-quality, pure CVD single

crystal diamond … was created … by adding a small amount (1-3%) of oxygen and lowering the

growth temperature to 900 degrees Celsius.” ECF No. 97-1 (’078 patent) at 14:30-34 (emphasis

added); Ex. 2 (Gleason ’078) ¶ 338.

       176.    Table 1 in the patent lists the results from the process used in one example of the

claimed process (described in Example 1). ECF No. 97-1 (’078 patent) at 14:15-26. A person of

ordinary skill in the art reviewing the specification of the ’078 patent would not understand the

results reported in Table 1 would be achieved under different process conditions. Ex. 2 (Gleason

’078) ¶ 341; Ex. 42 (Bachmann-1) at 65; Ex. 43 (Wild) at 375-77; Ex. 44 (Müller-Sebert) at 759-

60.

       177.    A person of ordinary skill reviewing the specification would understand that,

while oxygen was added to achieve increased growth at a lower temperature, this does not mean

that the only way to grow diamond at the low end of the range is by use of oxygen. Ex. 2

(Gleason ’078) ¶ 343.




                                               - 42 -
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 44 of 52




       178.    Dr. Hemley testified that the ’078 patent does not “rule out” using a temperature

below 1000° with a gas chemistry other than that used in Example 1. Ex. 4 (Hemley 9/1/20

Dep.) at 137:12-138:2.

       179.    Mr. Tsach testified that he did not think “the temperature range depends on the

gas chemistry,” but rather that the patent taught “that both the gas chemistry and the temperature

needs to be maintained in certain ranges in order to achieve a diamond growth.” Ex. 42 (Tsach

Dep.) at 192:7-12.

       180.    The prior art Hemawan & Hemley-1 reference explained that diamond growth

was achieved “in the temperature range of 820-950oC.” Ex. 2 (Gleason ’078) ¶ 344; Ex. 46

(Hemawan & Hemley-1) at 812.

       181.    A person of ordinary skill in the art would have understood the specification to

adequately describe the growth of single-crystal diamond by microwave plasma chemical vapor

deposition on the growth surface at a temperature of 900-1400° C. Ex. 2 (Gleason ’078) ¶ 345.

       182.    A person of ordinary skill in the art reviewing the ’078 patent specification would

have understood how and whether to adjust the gas mixture to account for temperature. Ex. 2

(Gleason ’078) ¶¶ 341-43; Ex. 43 (Bachmann-1) at 65; Ex. 44 (Wild) at 375-77; Ex. 45 (Müller-

Sebert) at 759-60.

       183.     Claims 4 and 7 of the ’078 patent do not depend for independent Claim 12. ECF

No. 97-1 (’078 patent) at claims 4, 7, 12.

       C.      Whether the Asserted Claims of the ’189 Patent Are Indefinite Is Disputed.

       184.     Claim 1 of the ’189 patent reads:

               1. A method to improve the optical clarity of CVD diamond where the CVD
               diamond is single crystal CVD diamond, by raising the CVD diamond to a
               set temperature of at least 1500° C. and a pressure of at least 4.0 GPA
               outside of the diamond stable phase.



                                              - 43 -
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 45 of 52




ECF No. 97-38 (’189 patent), Claim 1.

       185.    Dr. Gleason opined on a POSA’s understanding of the phrase “outside of the

diamond-stable phase” at the time of the ’189 patent application:

               A person of ordinary skill in the art, at the time the application for the ’189
               patent was filed, would understand the meaning of “outside of the diamond-
               stable phase,” would have resources available to determine (within the
               uncertainty permitted in the field of chemistry) what conditions are outside
               of the diamond-stable phase, and would be able to ascertain the scope of the
               claims. Skilled artisans would not be at an utter loss to interpret the meaning
               of that term.

Ex. 3 (Gleason ’189) ¶ 210.

       186.    Dr. Gleason further noted:

               As Dr. De Weerdt notes, the carbon phase diagram had been published by
               several researchers, including Bundy in 1996 (Bundy at Fig. 1). The
               uncertainty surrounding the precise placement of the phase boundaries
               would not trouble a person of skill in the art. Theoretical boundaries like
               this this always carry uncertainty, particularly at conditions that are difficult
               to replicate in real life. A skilled artisan would survey the available literature
               and make a well-informed determination of the phase boundary and would
               ascertain within the uncertainty permitted in chemistry whether a particular
               condition was inside or outside the diamond-stable phase.

Id. ¶ 211.

       187.    The boundary line between the diamond and graphite phases of carbon was the

subject of several scientific studies. See Ex. 1(Capano) ¶¶ 380-84; ECF No. 97-53 (Berman-

Simon); ECF Nos. 97-49, 97-50 (Bundy); Ex. 10 (Vagarli); Ex. 11 (Strong 380); ECF Nos. 97-

55, 97-56 (Day); ECF No. 97-52 (Kennedy & Kennedy); ECF No. 97-51 (Strong 690).

       188.    There is no imprecision surrounding the scientific definition of the boundary line.

The “uncertainty” in the literature is in the thermodynamic and experimental data used to

estimate the boundary, leading to some scientific disagreement around the value of certain

thermodynamic parameters establishing the boundary line. ECF No. 97-56 (Day) at 59-60.




                                                - 44 -
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 46 of 52




        189.      Dr. Capano determined the “delineation line between graphite and diamond stable

phase” based on his review of six references:

                  [381.] I have reviewed each of the references in the table below to gather an
                  understanding of the analysis in each of the papers. Based on my review of
                  each of the papers and publications listed in the table below, I have
                  determined the slope of the delineation line between the graphite and
                  diamond stable phase for each of the references. Those equations are also
                  in the table below. I have provided the formulas or equations for the
                  temperature in each of kelvin and centigrade as some of the references use
                  kelvin and others use centigrade.

                  [382.] As shown in the table below, the slope and y intercept for the
                  equation for the Bundy reference is lower than those in each of the other
                  references. This means, that of the references that I reviewed the Bundy
                  reference has the lowest associated pressure with a given temperature for
                  the delineation between the graphite and diamond stable phase.

       Reference                 Bates number                  Formula                     Formula
                                                        P (GPa) and T in Kelvin       P (GPa) and T in ℃

 Berman - Simon            CARN-PGD_00163519-         P = (0.027 ∙ T + 7.1)/10     P = (0.027 ∙ T +
                           524                                                     14.47)/10
 Bundy et al.              Misra Ex. 52.              P = (0.020 ∙ T+20)/10
 US Pat. Pub. No.:         Carnegie_189_Defendants-   P = (0.025 ∙ T + 12.6)/10    P = (0.025 ∙ T + 19.4)/10
 2001/0031237 Al           00000815-0823
  (Vagarali et al.)
 US Pat. No. 4,174,380     Carnegie_189_Defendants-   Data taken from plot
 (Strong)                  00000695-706

 K&K preferred line        CARN-PGD_00163501-         P = (0.025 ∙ (T - 273) +     P = (0.025 ∙ T + 19.4)/10
 from Day (see Table 1)    511                        19.4)/10
 G&K corrected line        CARN-PGD_00163501-         P = (0.027 ∙ (T - 273) +     P = (0.027 ∙ T + 16.5)/10.
 from Day (see Table 1,    511                        16.5)/10.
 Eq. 4)

Ex. 1 (Capano) ¶¶ 381-82.

        190.      In the context of discussing the term “diamond stable phase,” Dr. Gleason stated:

                  The uncertainty surrounding the precise placement of the phase boundaries
                  would not trouble a person of skill in the art. Theoretical boundaries like
                  this this always carry uncertainty, particularly at conditions that are difficult
                  to replicate in real life. A skilled artisan would survey the available literature
                  and make a well-informed determination of the phase boundary and would
                  ascertain within the uncertainty permitted in chemistry whether a particular
                  condition was inside or outside the diamond-stable phase.




                                                   - 45 -
       Case 1:20-cv-00189-JSR Document 110
                                       102 Filed 11/02/20
                                                 10/28/20 Page 47 of 52




Ex. 3 (Gleason ’189) ¶ 211.

191.   Dr. Hemley testified:

              Q. Okay. So this is the Bundy paper, 1996.
              And this R. J. Hemley is you; right?
              A. Yes.
              Q. And you were a coauthor on this?
              A. Yes.
              Q. The first sentence in the abstract says,
              "In recent years, important advances in our
              understanding of the pressure-temperature phase
              and transformation diagram for carbon have
              occurred as a result of developments in both
              experimental and theoretical techniques." Do you
              see that?
              A. Yes.
              Q. Is that true?
              A. Yes.
              Q. It also says here in the abstract, "This
              paper focuses primarily on developments since the
              last review of the carbon phase diagram published
              in 1989, but also includes references to the
              older reliable work." Do you see that?
              A. Yes.
              Q. Do you see here in the first column it
              says, "The plan for this article is to present
              the entire phase diagram as we currently
              understand it and then discuss each part giving
              the salient references and brief descriptions of
              the work upon which it is" -- Excuse me. Let me
              start over.
              It says, "The plan for this article
              is to present the entire phase diagram as we
              currently understand it and then discuss each
              part giving the salient references and brief
              descriptions of the work upon which it is based."
              Do you see that?
              A. Yes. Q. Is that what this article does?
              A. Mm-hmm.
              Q. Figure 1 says this is a "P,T" -- I assume
              that means pressure and temperature -- "phase and
              transition diagram for carbon as understood from
              experimental observations through 1994"; is that
              correct?
              A. Yes.



                                            - 46 -
       Case 1:20-cv-00189-JSR Document 110
                                       102 Filed 11/02/20
                                                 10/28/20 Page 48 of 52




               Q. And in the text here on the same page
               under "The Phase and Reaction Diagram," it says,
               "The topology of stability fields of the
               thermodynamically stable phases is quite simple:
               (i) the boundary between the graphite and diamond
               stable regions which runs from 1.7 GPa/0 K, to
               the graphite/diamond/liquid triple point at about
               12GPa/5000K." Is that referring to this line
               here?
               A. Yes.
               Q. Between 5,000 and zero?
               A. Yes, yes.
               Q. Is that the transition between the diamond
               and graphite stable regions of the phase diagram?
               A. That defines the thermodynamic boundary
               between graphite and diamond.

Ex. 4 (Hemley 9/1/20 Dep.) at 166:16-168:24.

       192.    Mr. Tsach testified:

               7 Again, I do not know why not. To me the
               8 understanding of what the sentence of outside of
               9 diamond stable phase is -- has ambiguity in it. So
               10 I don't know how to answer why not.
               11 Q. What's ambiguous about being outside the
               12 diamond stable phase?
               13 A. The phase diagram that is defining
               14 thermodynamically the transition between graphite
               15 and diamond by itself is described differently by
               16 different people, and also by itself is -- there is
               17 a question whether this phase diagram
               18 thermodynamically describes the process that is
               19 actually happening. So the definition of outside
               20 the diamond stable phase is a question of its own.
               21 Q. A question of what?
               22 A. Of its own. There is -- there is a
               1 discussion around what does this mean.

Ex. 42 (Tsach Dep.) at 227:7-228:1

       193.    Dr. Walter testified with regards to published phase diagrams: “There have been a

number of determinations of the graphite to diamond stable region over the years. They’re all

within -- they’re all pretty close to each other. …So each of those approaches to determining that



                                              - 47 -
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 49 of 52




phase boundary will have uncertainties associated with it, and so that particular location, this

particular line that’s not drawn on this diagram, might shift from publication to publication to

some slight degree….It has changed to some degree, but not significantly.” ECF No. 97-54 at

205:19-22, 206:12-17, 208:12-13.

       D.      It is Disputed Whether the Asserted Claims of ’189 Patent Are Infringed.


       194.     In his opening report, Dr. De Weerdt cites F.P. Bundy et al., The Pressure-

Temperature Phase and Transformation Diagram for Carbon; Updated Through 1994, 34

CARBON 141 (1996) (“Bundy”). Ex. 47 (Initial Expert Report of Dr. Filip De Weerdt Regarding

the Invalidity of Claims 1 and 2 of U.S. Patent No. RE41,189) (“De Weerdt Op. Rep.”) at iii.

       195.    In his opening report, Dr. De Weerdt cites U.S. Patent Application Pub. No.

2005/0260935 A1 to Anthony et al. (“Anthony-4”). Id. at v.

       196.    In his opening report, Dr. De Weerdt cites U.S. Patent Application Pub. No.

2001/0031237 to Vagarali et al. (“Vagarali-1”). Id. at iii.

       197.    In his opening report, Dr. De Weerdt states:

                For temperatures and pressures in the shaded region highlighted in the
               figure above, the ’189 Patent does not provide any way for a person of
               ordinary skill in the art to discern whether those conditions are within the
               diamond-stable or graphite-stable region of the carbon phase diagram.
               Although the 1996 Bundy article was the most up-to-date and reliable
               authority at the time the application for the ’189 Patent was filed, Anthony-
               4 and Vagarali-1 both suggest that other definitions, like the one provided
               in the 1976 Kennedy & Kennedy study, also still persisted at the time,
               leading to competing standards.

Id. ¶ 269.

       198.    Dr. Capano determined that “at least some of the CVD diamonds annealed by 2A

[are] single crystal CVD diamond.” Ex. 1 (Capano) ¶¶ 368-72.




                                               - 48 -
        Case 1:20-cv-00189-JSR Document 110
                                        102 Filed 11/02/20
                                                  10/28/20 Page 50 of 52




        199.      Dr. Capano reviewed each of the following references and thereafter “determined

the slope of the delineation line between the graphite and diamond stable phase for each of the

references”:

       Reference               Bates number                  Formula                     Formula
                                                      P (GPa) and T in Kelvin       P (GPa) and T in ℃

 Berman - Simon           CARN-PGD_00163519-         P = (0.027 ∙ T + 7.1)/10    P = (0.027 ∙ T +
                          524                                                    14.47)/10
 Bundy et al.             Misra Ex. 52.              P = (0.020 ∙ T+20)/10
 US Pat. Pub. No.:        Carnegie_189_Defendants-   P = (0.025 ∙ T + 12.6)/10   P = (0.025 ∙ T + 19.4)/10
 2001/0031237 Al          00000815-0823
  (Vagarali et al.)
 US Pat. No. 4,174,380    Carnegie_189_Defendants-   Data taken from plot
 (Strong)                 00000695-706

 K&K preferred line       CARN-PGD_00163501-         P = (0.025 ∙ (T - 273) +    P = (0.025 ∙ T + 19.4)/10
 from Day (see Table 1)   511                        19.4)/10
 G&K corrected line       CARN-PGD_00163501-         P = (0.027 ∙ (T - 273) +    P = (0.027 ∙ T + 16.5)/10.
 from Day (see Table 1,   511                        16.5)/10.
 Eq. 4)

Ex. 1 (Capano) ¶ 382.

        200.      Based on his analysis, Dr. Capano determined that the specific pressures and

temperatures used in 2A’s annealing process fall within the ’189 patent’s claims. Id. ¶¶ 373-400.

        201.      Dr. Capano was also able to determine that diamonds annealed by 2A are

annealed within the graphite stable phase (i.e., outside the diamond stable phase). Id. ¶¶ 387-91.

        202.      Dr. Capano ultimately determined that 2A’s annealing processes infringe the

asserted claims. Id. ¶¶ 373-402.

        203.      Regarding the carbon phase diagrams in the scientific literature, Dr. Walter

testified that “there’s no gold standard” and researchers “look at each of the individual

determinations in detail to make an assertation about how much you -- how much uncertainty

were involved in those experiments.” ECF No. 97-54 at 207:1-7.




                                                 - 49 -
       Case 1:20-cv-00189-JSR Document 110
                                       102 Filed 11/02/20
                                                 10/28/20 Page 51 of 52




Dated: October 28, 2020             Respectfully submitted,

                                    PERKINS COIE LLP

                                    /s/ Matthew J. Moffa__________________
                                    Matthew J. Moffa
                                    PERKINS COIE LLP
                                    1155 Avenue of the Americas
                                    22nd Floor
                                    New York, NY 10036-2711
                                    Telephone: (212) 261-6857
                                    Fax: (212) 399-8057
                                    e-mail: MMoffa@perkinscoie.com

                                    Terrence J. Wikberg (admitted pro hac vice)
                                    Michael A. Chajon (admitted pro hac vice)
                                    PERKINS COIE LLP
                                    607 14th Street, NW
                                    Washington, DC 20005
                                    Telephone (202) 434-1649
                                    Fax: (202) 654-9149
                                    e-mail: TWikberg@perkinscoie.com
                                            MChajon@perkinscoie.com

                                    Amy E. Simpson (admitted pro hac vice)
                                    Kevin Patariu
                                    PERKINS COIE LLP
                                    11452 El Camino Real, Suite 300
                                    San Diego, CA 92130-3334
                                    Telephone: (858) 720-5702
                                    Fax: (858) 720-5799
                                    e-mail: ASimpson@perkinscoie.com
                                            KPatariu@perkinscoie.com

                                    Michelle Umberger (admitted pro hac vice)
                                    PERKINS COIE LLP
                                    33 East Main Street, Suite 201
                                    Madison, WI 53703-3095
                                    Telephone: (608) 663-7466
                                    Fax: (608) 663-7499
                                    e-mail: MUmberger@perkinscoie.com

                                    Sarah Fowler (admitted pro hac vice)
                                    PERKINS COIE LLP
                                    3150 Porter Drive
                                    Palo Alto, CA 943041212
                                    Telephone: (650) 838-4489


                                     - 50 -
Case 1:20-cv-00189-JSR Document 110
                                102 Filed 11/02/20
                                          10/28/20 Page 52 of 52




                             e-mail: SFowler@perkinscoie.com

                             Counsel for Plaintiffs Carnegie Institution of
                             Washington and M7D Corporation




                              - 51 -
